Citation Nr: 1621997	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  03-05 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased level of benefits under 38 U.S.C.A. § 1805 for a child with spina bifida, currently rated as Level I from January 16, 2001; Level II from December 30, 2001; and Level III from March 11, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Appellant is the daughter of a Veteran who served on active duty from March 1970 to January 1971, and had service in the Republic of Vietnam from November 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which currently holds jurisdiction over spina bifida claims.  In particular, a January 2002 rating decision granted benefits under 38 U.S.C.A. § 1805 for a child with spina bifida, at Level I, effective January 16, 2001 (date entitlement first shown).  In February 2002, the Appellant filed a notice of disagreement (NOD) with the level of benefits assigned by the January 2002 rating decision, but not the effective date.  

On June 5, 2002, a rating decision was issued granting an increased level of benefits under 38 U.S.C.A. § 1805, to Level II, effective December 30, 2001.  The Appellant was notified of this decision on June 15, 2002.  In between the date of the rating decision and its notification letter, in a statement received on June 10, 2002, the Appellant "withdrew [her] appeal regarding the decision granting [her] Level I for spina bifida," and stated she "[did/would] accept the Level II assignment."

In July 2002, the Appellant filed an NOD with the June 2002 rating decision, contesting the effective date assigned for the increase to Level II benefits under 38 U.S.C.A. § 1805.  Specifically, she contended that the effective date should be either her original date of claim or the date of her operation for spina bifida.  A statement of the case (SOC) was issued in September 2002, to address the July 2002 NOD; and a substantive appeal was received in March 2003.  Also in March 2003, the Appellant requested consideration for an increase in her disability.  As this statement was received within one year of the June 2002 rating decision, the Board liberally construes this statement to be an NOD with the level of benefits assigned by the June 2002 rating decision.

On March 11, 2005, the Appellant again requested consideration for an increase in her disability.  In June 2005, the RO issued a rating decision that denied entitlement to a level of benefits higher than Level II under 38 U.S.C.A. § 1805.  The Appellant's NOD to that decision was received in July 2005.  An SOC was issued in January 2006, and a substantive appeal was received that same month.  

In September 2008, the RO issued a rating decision that granted an increased level of benefits under 38 U.S.C.A. § 1805, to Level III, effective March 11, 2005.  The Appellant continues to argue, however, that she is entitled to an effective date earlier than March 11, 2005, for the award of her Level III benefits under 38 U.S.C.A. § 1805.  As the Appellant has not been awarded the maximum available benefits for her spina bifida, her claim has been characterized as indicated on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  Notably, the Appellant is not prejudiced by this interpretation of her claim, as it is favorable to her.

In April 2016, a Central Office hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Appellant's claims file.  At the hearing, the Appellant's representative submitted a waiver of initial agency of original jurisdiction (AOJ) consideration for additional evidence that had been added to the record and was pertinent to her claim, but not yet considered by the RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Appellant's claim has been pending since 2003.  While the Board regrets the delay involved in remanding this case, it is also of the opinion that additional development of the record is required to comply with VA's duty to assist the Appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

From March 11, 2005, the Appellant is assigned the maximum level of benefits (Level III) for her spina bifida under 38 U.S.C.A. § 1805.  It is her contention, however, that prior to that date, she warrants levels of benefits that are higher than those currently assigned.  Specifically, at the April 2016 Central Office hearing, it was argued that the Appellant's spina bifida be awarded the highest level of benefits available "all the way back to when she first filed her claim for the disability."  See April 2016 Central Office hearing transcript, p. 8.

According to 38 U.S.C.A. § 1805, the amount of allowance paid to a child with spina bifida is based on the degree of disability suffered by that child.  See also 38 C.F.R. § 3.814(d).  In various statements, including the Appellant's June 2003 request for consideration of an increased disability/NOD, she has stated that she was "determined to be totally and permanently disabled by Social Security effective October 2001."  

VA has a duty to assist the Appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Appellant substantiate his or her claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the Appellant has indicated that she was awarded SSA disability benefits as a result of her spina bifida.  Therefore, it cannot be said that the medical records considered by SSA, if available, would not be relevant to the matter at issue.  A review of the record does not reveal that VA has made any attempts to secure the Appellant's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought for the record.

Accordingly, the case is REMANDED for the following action:

1. 	Contact SSA and secure for the record copies of all medical records considered in their determination of the Appellant's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. 	After the above action has been completed, the Appellant's file should be reviewed anew.  Ensure that all development sought in this remand is completed, and undertake any additional development indicated by the results of the development requested above (to include a VA examination, if warranted), and re-adjudicate the claim.  If the claim remains denied, issue a supplemental SOC and afford the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)


